Title: To James Madison from Alexander J. Dallas, 23 August 1816
From: Dallas, Alexander James
To: Madison, James


        
          Dear Sir,
          23 August, 1816.
        
        I find Mr. Jones so infirm in body and mind that I feel uneasy to be longer absent from Washington. I shall, therefore, return next week to finish my treasury report there.
        It will give you pleasure to learn that I am able to give notice for payment of the treasury notes due in New York as far down as the month of June, 1816. Indeed, everything but the currency will be in good order. The bank may be organized and active before January next. I am, dear sir, most respectfully and faithfully yours,
        
          A. J. Dallas
        
      